DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by San Paolo (US 7,219,941).
Regarding claim 1, San Paolo et al. disclose an automotive vehicle comprising: 
a frame (12, fig 28); 
an occupant cabin (10, fig 1) coupled to the frame, the occupant cabin having a fore wall (shown in fig 1) and an aft wall (shown in fig 1); 
a cargo box (14, fig 1) coupled to the frame, the cargo box having a fore sidewall (38, fig 1) positioned aft of the cabin aft wall; and 
an insert (16, fig 1) disposed between the cabin aft wall and the cargo box fore sidewall, the insert comprising an interior storage space (25, fig 17).
	
Regarding claim 2, San Paolo et al. also disclose a removable drawer (98, fig 6) disposed in the interior storage space.


Regarding claim 4, San Paolo et al. furthermore disclose a step (94, fig 6) coupled to the insert.

Regarding claim 5, San Paolo et al. additionally disclose the insert has a first side proximate a driver side (shown in fig 1) of the occupant cabin and a second side proximate a passenger side of the occupant cabin (shown in fig 1), the step being coupled at the first side of the insert, further comprising a second step coupled to the second side of the insert.

Regarding claim 6, in addition, San Paolo et al. disclose the aft wall is provided with a rear window (shown in fig 1), and wherein the insert comprises a lower portion and an upper portion (shown in fig 1), the lower portion being in register with the cargo box (shown in fig 1), the upper portion extending about the periphery of the rear window.

Regarding claim 7, San Paolo et al. also disclose a handle (shown in fig 8a near ele. 46, fig 4) secured to the upper portion.

Regarding claim 8, San Paolo et al. disclose a method of configuring a vehicle comprising: 
providing a frame (12, fig 28); 

selecting among a first cargo box (104, fig 9) and a second cargo box (14, fig 9), the second cargo box having a length exceeding the first cargo box;
in response to the first cargo box being selected, disposing an insert (16, fig 9) between the occupant cabin and the first cargo box, the insert having an interior storage space (25, fig 17); and coupling the cargo box to the frame.

Regarding claim 9, San Paolo et al. further disclose coupling the insert to the occupant cabin (shown in fig 91).

Regarding claim 10, San Paolo et al. further disclose providing the insert with at least one removable drawer (98, fig 6) disposed in the interior storage space.

Regarding claim 11, San Paolo et al. further disclose the second cargo box being selected, coupling the cargo box to the frame with no insert therebetween (shown in fig 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carico discloses a storage compartment.  Watkins discloses a toolbox system.  Beasley discloses a storage device. Faruque et al. discloses a hidden storage box.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612